Upon the grounds and for the reasons stated in the dissenting opinion in the case of In re Pacific Coast Adjustment Company,Inc., 20 Wn.2d 734, 151 P.2d 831, I dissent from the majority opinion herein. I do not think that either Willmer's Cafe, in Port Angeles, or Central Cafe, in Port Townsend, can or should be considered employers within the meaning of the unemployment compensation act, although it may be conceded that each was an employing unit. As stated in the majority opinion herein, each was a separate and distinct partnership, with no connection between the two businesses.
The case of In re Appeal of Tacoma Auto Freight Depot, 19 Wn.2d 334,  142 P.2d 485, which the majority opinion herein cites as presenting a situation analogous to that in the case at bar, does not, in my opinion, present any comparable analogy at all. In that case, the various parties "pooled their interests and business activities and adopted and pursued a method of joint management and operation of two auto freight lines to and from a central freight receiving, exchange, and delivery depot." They were operated and controlled by and through "an interlocking directorate and official personnel." They were "collectively an employer." The essence of that opinion, as quoted in the majority opinion herein, demonstrates the dissimilarity between the two cases.
I think the judgment in cause No. 8803 of the superior court should be affirmed and that the judgment in cause No. 8701 of that court should be reversed.
SIMPSON, C.J., concurs with STEINERT, J. *Page 152